


Exhibit 10.4

 

REGISTRATION RIGHTS AGREEMENT

 

THIS REGISTRATION RIGHTS AGREEMENT (the “Agreement”) is dated as of April 30,
2015 and effective as of August 6, 2015 (the “Effective Date”), by and between
GROWLIFE, INC., a corporation incorporated under the laws of the State of
Delaware (the “Company”) and TCA GLOBAL CREDIT MASTER FUND, LP, a limited
partnership organized and existing under the laws of the Cayman Islands (the
“Investor”).

 

WHEREAS, in connection with the Committed Equity Facility Agreement by and
between the Company and Investor of even date herewith (the “CEF Agreement”),
the Company has agreed, upon the terms and subject to the conditions of the CEF
Agreement, to issue and sell to the Investor that number of shares of the
Company’s common stock, $0.0001 par value per share (the “Common Stock”), which
can be purchased pursuant to the terms of the CEF Agreement for an aggregate
purchase price of up to Three Million and No/100 United States Dollars
(US$3,000,000). Capitalized terms used in this Agreement and not otherwise
defined herein shall have the meaning ascribed to such terms in the CEF
Agreement; and

 

WHEREAS, in order to induce the Investor to execute and deliver the CEF
Agreement, the Company has agreed to provide certain registration rights to the
Investor under the Securities Act of 1933, as amended, and the rules and
regulations thereunder, or any similar successor statute (collectively, the
“Securities Act”), and applicable state securities laws;

 

NOW, THEREFORE, in consideration of the promises and mutual covenants contained
herein and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto agree as
follows:

 

1.            Definitions. As used in this Agreement, the following terms shall
have the following meanings (to the extent any of the following defined terms
are also defined in the CEF Agreement, the definitions below shall control for
purposes of this Agreement):

 

(a)          “Person” means a corporation, a limited liability company, an
association, a partnership, an organization, a business, an individual, a
governmental or political subdivision thereof or a governmental agency.

 

(b)          “Register,” “Registered,” and “Registration,” whether capitalized
herein or not, refer to a registration effected by preparing and filing one or
more “Registration Statements” (as defined below) in compliance with the
Securities Act and pursuant to Rule 415 under the Securities Act or any
successor rule providing for offering securities on a continuous or delayed
basis (“Rule 415”), and the declaration or ordering of effectiveness of such
Registration Statement(s) by the SEC.

 

1

--------------------------------------------------------------------------------




(c)          “Registrable Securities” shall have the same meaning ascribed to
such term in the CEF Agreement.

 

(d)          “Registration Statement” means a registration statement under the
Securities Act which covers the Registrable Securities.

 

2.           Registration.

 

(a)          Mandatory Registration. The Company shall prepare and file with the
SEC, no later than seventy-five (75) days from the Effective Date (as defined in
the CEF Agreement) (the “Scheduled Filing Deadline”), a Registration Statement
on Form S-1 or on such other form as is available to the Company. The Company
shall use its commercially reasonable efforts to cause the Registration
Statement to be declared effective by the SEC by a date that is no later than
ninety (90) days from the Effective Date (the “Scheduled Effective Deadline”),
and in any event, the Registration Statement shall be declared effective by the
SEC prior to the first sale to the Investor of the Company’s Common Stock
pursuant to the CEF Agreement. The Company shall cause the Registration
Statement to remain effective until the full completion of the Commitment
Period.

 

(b)          Sufficient Number of Shares Registered. The Registration Statement
to be filed by the Company pursuant to Section 2(a) above shall register for
resale thereunder an amount of shares of the Company’s Common Stock that is at
least three (3) times the number of Registrable Securities issuable to the
Investor under the CEF Agreement (subject to limitations imposed by Rule 415).
In the event the number of shares available under a Registration Statement filed
pursuant to Section 2(a) is insufficient to cover all of the Registrable
Securities pursuant to the CEF Agreement, the Company shall amend the
Registration Statement, or file a new Registration Statement (on the short form
available therefor, if applicable), or both, so as to cover all of such
Registrable Securities pursuant to the CEF Agreement as soon as practicable, but
in any event not later than fifteen (15) days after the necessity therefor
arises. The Company shall cause such amendment and/or new Registration Statement
to become effective as soon as practicable following the filing thereof. For
purposes of the foregoing provision, the number of shares available under a
Registration Statement shall be deemed “insufficient to cover all of the
Registrable Securities” if at any time the number of Registrable Securities
issuable on an Advance Notice Date is greater than the number of shares
available for resale under such Registration Statement.

 

(c)          Failure to Timely File Registration Statement. In the event the
Registration Statement is not declared effective by the SEC by a date that is no
later than one hundred twenty (120) days from the Scheduled Filing Deadline (the
“Late Effective Deadline”), then in addition to any and all remedies Investor
may have at law, in equity or under the CEF Agreement or this Agreement, the
Company shall be obligated to pay to Investor, in lawful money of the United
States of America by wire transfer to an account designated by Investor, within
three (3) Trading Days from the Late Effective Deadline, and monthly thereafter,
as applicable, an amount equal to Five Hundred

 

2

--------------------------------------------------------------------------------




and No/100 Dollars ($500.00) per month, until the Registration Statement is
declared effective. The Company acknowledges that this fee is to offset certain
costs and damages incurred by Investor and attributable to the delay caused by
the Company’s failure to have the Registration Statement declared effective by
the SEC by the Late Effective Deadline, and these sums shall not be deemed or
construed as a penalty.

 

3.           Related Obligations.

 

(a)          The Company shall keep the Registration Statement effective
pursuant to Rule 415 at all times until the completion of the Commitment Period
(the “Registration Period”), which Registration Statement (including any
amendments or supplements thereto and prospectuses contained therein) shall not
contain any untrue statement of a material fact or omit to state a material fact
required to be stated therein, or necessary to make the statements therein, in
light of the circumstances in which they were made, not misleading.

 

(b)          The Company shall prepare and file with the SEC such amendments
(including post-effective amendments) and supplements to a Registration
Statement and the prospectus used in connection with such Registration
Statement, which prospectus is to be filed pursuant to Rule 424 promulgated
under the Securities Act, as may be necessary to keep such Registration
Statement effective at all times during the Registration Period, and, during
such Registration Period, comply with the provisions of the Securities Act with
respect to the disposition of all Registrable Securities of the Company covered
by such Registration Statement until such time as all of such Registrable
Securities shall have been disposed of in accordance with the intended methods
of disposition by the seller or sellers thereof as set forth in such
Registration Statement. In the case of amendments and supplements to a
Registration Statement which are required to be filed pursuant to this Agreement
(including pursuant to this Section 3(b)) by reason of the Company’s filing a
report on Form 10-K, Form 10-Q or Form 8-K or any analogous report under the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), the Company
shall have incorporated such report by reference into the Registration
Statement, if applicable, or shall file such amendments or supplements with the
SEC within three (3) business days following the day on which the Exchange Act
report is filed which created the requirement for the Company to amend or
supplement the Registration Statement.

 

(c)          The Company shall furnish to the Investor without charge: (i) at
least one copy of the Registration Statement as declared effective by the SEC
and any amendment(s) thereto, including financial statements and schedules, all
documents incorporated therein by reference, all exhibits and each preliminary
prospectus; (ii) ten (10) copies of the final prospectus included in such
Registration Statement and all amendments and supplements thereto (or such other
number of copies as the Investor may reasonably request); and (iii) such other
documents as the Investor may reasonably request from time to time in order to
facilitate the disposition of the Registrable Securities owned by the Investor.

 

3

--------------------------------------------------------------------------------




(d)          The Company shall: (i) register and qualify the Registrable
Securities covered by a Registration Statement under such other securities or
“blue sky” laws of such jurisdictions in the United States as the Investor
reasonably requests; (ii) prepare and file in those jurisdictions, such
amendments (including post-effective amendments) and supplements to such
registrations and qualifications as may be necessary to maintain the
effectiveness thereof during the Registration Period; (iii) take such other
actions as may be reasonably necessary to maintain such registrations and
qualifications in effect at all times during the Registration Period; and
(iv) take all other actions reasonably necessary or advisable to qualify the
Registrable Securities for sale in such jurisdictions; provided, however, that
the Company shall not be required in connection therewith or as a condition
thereto to: (w) make any change to its certificate of incorporation or by-laws;
(x) qualify to do business in any jurisdiction where it would not otherwise be
required to qualify but for this Section 3(d); (y) subject itself to general
taxation in any such jurisdiction; or (z) file a general consent to service of
process in any such jurisdiction. The Company shall promptly notify the Investor
of the receipt by the Company of any notification with respect to the suspension
of the registration or qualification of any of the Registrable Securities for
sale under the securities or “blue sky” laws of any jurisdiction in the United
States or its receipt of actual notice of the initiation or threat of any
proceeding for such purpose.

 

(e)          As promptly as practicable after becoming aware of such event or
development, the Company shall notify the Investor in writing of the happening
of any event or development, the result of which would mean that the prospectus
included in a Registration Statement, as then in effect, includes an untrue
statement of a material fact or omission to state a material fact required to be
stated therein or necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading (provided that in no
event shall such notice contain any material, nonpublic information), and
promptly prepare a supplement or amendment to such Registration Statement to
correct such untrue statement or omission, and deliver ten (10) copies of such
supplement or amendment to the Investor, and the Investor shall immediately
cease any sales of securities until such amendment or supplement is filed. The
Company shall also promptly notify the Investor in writing: (i) when a
prospectus or any prospectus supplement or post-effective amendment has been
filed, and when a Registration Statement or any post-effective amendment has
become effective (notification of such effectiveness shall be delivered to the
Investor by facsimile or e-mail on the same day of, or the next business day
following, such effectiveness); (ii) of any request by the SEC for amendments or
supplements to a Registration Statement or related prospectus or related
information; and (iii) of the Company’s reasonable determination that a
post-effective amendment to a Registration Statement would be appropriate.

 

(f)          The Company shall use its commercially reasonable efforts to
prevent the issuance of any stop order or other suspension of effectiveness of a
Registration Statement, or the suspension of the qualification of any of the
Registrable Securities for sale in any jurisdiction within the United States of
America and, if such an order or suspension is issued, to obtain the withdrawal

 

4

--------------------------------------------------------------------------------




of such order or suspension at the earliest possible moment and to immediately
notify the Investor of the issuance of such order and the resolution thereof, or
of the Company’s receipt of actual notice of the initiation or threat of any
proceeding for such purpose.

 

(g)          Upon request of the Investor, the Company shall furnish to the
Investor, on the date of the effectiveness of the Registration Statement, and
thereafter from time to time on such dates as Investor may reasonably request:
(i) a letter, dated such date, from the Company’s independent certified public
accountants in form and substance as is customarily given by independent
certified public accountants to underwriters in an underwritten public offering;
and (ii) an opinion, dated as of such date, from counsel representing the
Company for purposes of such Registration Statement, in form, scope and
substance as is customarily given to an underwriter in an underwritten public
offering, addressed to the Investor.

 

(h)          The Company shall make available for inspection by: (i) the
Investor; and (ii) Investor’s accountants, attorneys, underwriters and other
agents retained by the Investor (collectively, the “Inspectors”) all pertinent
financial information and other records, and pertinent corporate documents and
properties of the Company (collectively, the “Records”), as shall be reasonably
necessary to enable them to exercise their due diligence responsibility, and
cause the Company’s officers, directors and employees to supply all information
which any Inspector may reasonably request in connection with the Registration
Statement. The Investor agrees that Records obtained by it as a result of such
inspections which are conspicuously marked by the Company as “Confidential”
(subject to the Company’s obligations with respect to material non-public
information set forth in Section 6.17 of the CEF Agreement) shall be deemed
confidential and held in strict confidence by the Investor, unless: (x) the
disclosure of such Records is necessary to avoid or correct a misstatement or
omission in any Registration Statement or is otherwise required under the
Securities Act; (y) the release of such Records is ordered pursuant to a final,
non-appealable subpoena or order from a court or government body of competent
jurisdiction; or (z) the information in such Records has been made generally
available to the public other than by disclosure in violation of this or any
other agreement of which the Inspector and the Investor has knowledge. The
Investor agrees that it shall, upon learning that disclosure of such Records is
sought in or by a court or governmental body of competent jurisdiction or
through other means, give prompt notice to the Company and allow the Company, at
its expense, to undertake appropriate action to prevent disclosure of, or to
obtain a protective order for, the Records deemed confidential.

 

(i)           The Company shall hold in confidence and not make any disclosure
of information concerning the Investor provided to the Company unless:
(i) disclosure of such information is necessary to comply with federal or state
securities laws; (ii) the disclosure of such information is necessary to avoid
or correct a misstatement or omission in any Registration Statement; (iii) the
release of such information is ordered pursuant to a subpoena or other final,
non-appealable order from a court or governmental body of competent
jurisdiction; or (iv) such information has been made generally available to the
public other than by disclosure in violation of

 

5

--------------------------------------------------------------------------------




this Agreement or any other agreement. The Company agrees that it shall, upon
learning that disclosure of such information concerning the Investor is sought
in or by a court or governmental body of competent jurisdiction or through other
means, give prompt written notice to the Investor and allow the Investor, at the
Investor’s expense, to undertake appropriate action to prevent disclosure of, or
to obtain a protective order for, such information.

 

(j)           The Company shall use its commercially reasonable efforts either
to cause all the Registrable Securities covered by a Registration Statement:
(i) to be listed on each securities exchange on which securities of the same
class or series issued by the Company are then listed, if any, if the listing of
such Registrable Securities is then permitted under the rules of such exchange;
or (ii) to secure the inclusion for quotation on the National Association of
Securities Dealers, Inc. OTC Bulletin Board for such Registrable Securities. The
Company shall pay all fees and expenses in connection with satisfying its
obligation under this Section 3(j).

 

(k)          The Company shall cooperate with the Investor to the extent
applicable, to facilitate the timely preparation and delivery of certificates
(not bearing any restrictive legend) representing the Registrable Securities to
be offered pursuant to a Registration Statement and enable such certificates to
be in such denominations or amounts, as the case may be, as the Investor may
reasonably request and registered in such names as the Investor may request.

 

(l)           The Company shall use its commercially reasonable efforts to cause
the Registrable Securities covered by the applicable Registration Statement to
be registered with or approved by such other governmental agencies or
authorities as may be necessary to consummate the disposition of such
Registrable Securities.

 

(m)         The Company shall make generally available to its security holders
as soon as practical, but not later than ninety (90) days after the close of the
period covered thereby, an earnings statement (in form complying with the
provisions of Rule 158 under the Securities Act) covering a twelve-month period
beginning not later than the first day of the Company’s fiscal quarter next
following the effective date of the Registration Statement.

 

(n)          The Company shall otherwise use its commercially reasonable efforts
to comply with all applicable rules and regulations of the SEC in connection
with any registration hereunder.

 

(o)          Within three (3) business days after a Registration Statement which
covers Registrable Securities is ordered effective by the SEC, the Company shall
deliver, and shall cause legal counsel for the Company to deliver, to the
transfer agent for such Registrable Securities (with copies to the Investor)
confirmation that such Registration Statement has been declared effective by the
SEC in the form attached hereto as Exhibit ”A”.

 

6

--------------------------------------------------------------------------------




(p)          The Company shall take all other reasonable actions necessary to
expedite and facilitate disposition by the Investor of Registrable Securities
pursuant to a Registration Statement.

 

4.            Obligations of the Investor. The Investor agrees that, upon
receipt of any notice from the Company of the happening of any event of the kind
described in Section 3(f) or the first sentence of 3(e), the Investor will
immediately discontinue disposition of Registrable Securities pursuant to any
Registration Statement(s) covering such Registrable Securities until the
Investor’s receipt of the copies of the supplemented or amended prospectus
contemplated by Section 3(e) or receipt of notice that no supplement or
amendment is required. Notwithstanding anything contained herein or in the CEF
Agreement to the contrary, the Company shall cause its transfer agent to deliver
unlegended certificates for shares of Common Stock to a transferee of the
Investor in accordance with the terms of the CEF Agreement in connection with
any sale of Registrable Securities with respect to which the Investor has
entered into a contract for sale prior to the Investor’s receipt of a notice
from the Company of the happening of any event of the kind described in Section
3(f) or the first sentence of 3(e) and for which the Investor has not yet
settled.

 

5.            Expenses of Registration. All expenses incurred in connection with
registrations, filings or qualifications pursuant to this Agreement, including,
without limitation, all registration, listing and qualifications fees, printers’
fees, and legal and accounting fees shall be paid by the Company.

 

6.            Indemnification. With respect to Registrable Securities which are
included in a Registration Statement under this Agreement:

 

(a)          To the fullest extent permitted by law, the Company will, and does
hereby agree to indemnify, hold harmless and defend the Investor, the directors,
officers, partners, employees, agents, representatives of, and each Person, if
any, who controls the Investor within the meaning of the Securities Act or the
Exchange Act (each, an “Indemnified Person”), against any losses, claims,
demands, threats, damages, liabilities, judgments, fines, penalties, charges,
costs, reasonable attorneys’ and paralegals’ fees, amounts paid in settlement or
any other expenses of any nature whatsoever, joint or several (collectively, the
“Indemnified Damages”) incurred in investigating, preparing or defending any
action, claim, suit, inquiry, proceeding, investigation or appeal taken from the
foregoing by or before any court or governmental, administrative or other
regulatory agency, body or the SEC, whether pending or threatened, whether or
not an Indemnified Person is or may be a party thereto (collectively, the
“Claims”), to which any Indemnified Person may become subject insofar as such
Claims (or actions or proceedings, whether commenced or threatened, in respect
thereof) arise out of or are based upon: (i) any untrue statement or alleged
untrue statement of a material fact in a Registration Statement or any
post-effective amendment thereto or in any filing made in connection with the
qualification of the offering under the securities or other “blue sky” laws of
any jurisdiction in which Registrable Securities are offered (“Blue Sky
Filing”), or the omission or alleged omission to state a material fact required
to be stated therein or

 

7

--------------------------------------------------------------------------------




necessary to make the statements therein not misleading; (ii) any untrue
statement or alleged untrue statement of a material fact contained in any final
prospectus (as amended or supplemented, if the Company files any amendment
thereof or supplement thereto with the SEC) or the omission or alleged omission
to state therein any material fact necessary to make the statements made
therein, in light of the circumstances under which the statements therein were
made, not misleading; or (iii) any violation or alleged violation by the Company
of the Securities Act, the Exchange Act, any state securities law, or any rule
or regulation thereunder relating to the offer or sale of the Registrable
Securities pursuant to a Registration Statement (the matters in the foregoing
clauses (i) through (iii) being, collectively, the “Violations”). The Company
shall reimburse each Indemnified Person promptly as such Indemnified Damages are
incurred and are due and payable, in connection with investigating or defending
any such Claim. Notwithstanding anything to the contrary contained herein, the
indemnification agreement contained in this Section 6(a): (x) shall not apply to
a Claim by an Indemnified Person arising out of or based upon a Violation which
occurs in reliance upon and in conformity with information furnished in writing
to the Company by such Indemnified Person expressly for use in connection with
the preparation of the Registration Statement or any such amendment thereof or
supplement thereto; (y) shall not be available to the extent such Claim is based
on a failure of the Investor to deliver or to cause to be delivered the
then-current prospectus made available by the Company, if such prospectus was
timely made available by the Company pursuant to Section 3(e); and (z) shall not
apply to amounts paid in settlement of any Claim if such settlement is effected
without the prior written consent of the Company, which consent shall not be
unreasonably withheld, conditioned or delayed. Such indemnity shall remain in
full force and effect regardless of any investigation made by or on behalf of
the Indemnified Person.

 

(b)          In connection with a Registration Statement, the Investor agrees to
indemnify, hold harmless and defend, to the same extent and in the same manner
as is set forth in Section 6(a), the Company, each of its directors, each of its
officers, employees, representatives or agents and each Person, if any, who
controls the Company within the meaning of the Securities Act or the Exchange
Act (each an “Indemnified Party”), against any Claim or Indemnified Damages to
which any of them may become subject, under the Securities Act, the Exchange Act
or otherwise, insofar as such Claim or Indemnified Damages arise out of or are
based upon any Violation, in each case to the extent, and only to the extent,
that such Violation occurs directly as a result of the Company’s reliance upon
written information furnished to the Company by the Investor expressly for use
in connection with such Registration Statement; and, subject to Section 6(d),
the Investor will reimburse any legal or other expenses reasonably incurred by
them in connection with investigating or defending any such Claim; provided,
however, that the indemnity agreement contained in this Section 6(b) and the
agreement with respect to contribution contained in Section 7 shall not apply to
amounts paid in settlement of any Claim if such settlement is effected without
the prior written consent of the Investor, which consent shall not be
unreasonably withheld; provided, further, however, that the Investor shall be
liable under this Section 6(b) for only that amount of a Claim or Indemnified
Damages as does not exceed the net proceeds to the Investor as a result of the
sale of Registrable Securities pursuant to such Registration Statement. Such
indemnity shall remain in full

 

8

--------------------------------------------------------------------------------




force and effect regardless of any investigation made by or on behalf of such
Indemnified Party. Notwithstanding anything to the contrary contained herein,
the indemnification agreement contained in this Section 6(b) with respect to any
prospectus shall not inure to the benefit of any Indemnified Party if the untrue
statement or omission of material fact contained in the prospectus was corrected
and such new prospectus was delivered to the Investor prior to the Investor’s
use of the prospectus to which the Claim relates.

 

(c)          Promptly after receipt by an Indemnified Person or Indemnified
Party under this Section 6 of notice of the commencement of any Claim (including
any governmental action or proceeding), such Indemnified Person or Indemnified
Party shall, if a Claim in respect thereof is to be made against any
indemnifying party under this Section 6, deliver to the indemnifying party a
written notice of the commencement of the Claim and all other information in the
possession of the Indemnified Person or Indemnified Party, and the indemnifying
party shall have the right to participate in, and, to the extent the
indemnifying party so desires, jointly with any other indemnifying party
similarly noticed, to assume control of the defense thereof with counsel
mutually satisfactory to the indemnifying party and the Indemnified Person or
the Indemnified Party, as the case may be; provided, however, that an
Indemnified Person or Indemnified Party shall have the right to retain its own
counsel with the fees and expenses of not more than one counsel for such
Indemnified Person or Indemnified Party to be paid by the indemnifying party,
if, in the reasonable opinion of counsel retained by the indemnifying party, the
representation by such counsel of the Indemnified Person or Indemnified Party
and the indemnifying party would be inappropriate due to actual or potential
conflicts of interest between such Indemnified Person or Indemnified Party and
any other party represented by such counsel in such proceeding. The Indemnified
Party or Indemnified Person shall cooperate fully with the indemnifying party in
connection with any negotiation or defense of any such Claim and shall furnish
to the indemnifying party all information reasonably available to the
Indemnified Party or Indemnified Person which relates to such Claim. The
indemnifying party shall keep the Indemnified Party or Indemnified Person fully
apprised at all times as to the status of the defense or any settlement
negotiations with respect thereto. No indemnifying party shall be liable for any
settlement of any Claim effected without its prior written consent, provided,
however, that the indemnifying party shall not unreasonably withhold, delay or
condition its consent. No indemnifying party shall, without the prior written
consent of the Indemnified Party or Indemnified Person, consent to entry of any
judgment or enter into any settlement or other compromise which does not include
as an unconditional term thereof the giving by the claimant or plaintiff to such
Indemnified Party or Indemnified Person of a full and unconditional release from
all liability in respect to such Claim. Following indemnification as provided
for hereunder, the indemnifying party shall be subrogated to all rights of the
Indemnified Party or Indemnified Person with respect to all third parties, firms
or corporations relating to the matter for which indemnification has been made.
The failure to deliver written notice to the indemnifying party within a
reasonable time of the commencement of any such Claim shall not relieve such
indemnifying party of any liability to the Indemnified Person or Indemnified
Party under

 

9

--------------------------------------------------------------------------------




this Section 6, except to the extent that the indemnifying party is prejudiced
in its ability to defend such Claim.

 

(d)          The indemnification required by this Section 6 shall be made by
periodic payments of the amount thereof during the course of the investigation
or defense, as and when bills are received or Indemnified Damages are incurred.

 

(e)          The indemnity agreements contained herein shall be in addition to:
(i) any cause of action or similar right of the Indemnified Party or Indemnified
Person against the indemnifying party or others, and (ii) any liabilities the
indemnifying party may be subject to pursuant to the law.

 

7.           Contribution. To the extent any indemnification by an indemnifying
party is prohibited or limited by law, the indemnifying party agrees to make the
maximum contribution with respect to any amounts for which it would otherwise be
liable under Section 6 to the fullest extent permitted by law; provided,
however, that: (i) no seller of Registrable Securities guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any seller of Registrable Securities who
was not guilty of fraudulent misrepresentation; and (ii) contribution by any
seller of Registrable Securities shall be limited in amount to the net amount of
proceeds received by such seller from the sale of such Registrable Securities.

 

8.           Reports Under the Exchange Act. With a view to making available to
the Investor the benefits of Rule 144 promulgated under the Securities Act or
any similar rule or regulation of the SEC that may at any time permit the
Investors to sell securities of the Company to the public without registration
(“Rule 144”), the Company agrees to become fully reporting with the SEC by no
later than ninety (90) days from the Effective Date and once the Company becomes
fully reporting company with the SEC, the Company will file all required reports
under Section 13 or 15(d) of the Exchange Act. In addition, the Company agrees
to:

 

(a)          make and keep public information available, as those terms are
understood and defined in Rule 144; and

 

(b)          furnish to the Investor so long as the Investor owns Registrable
Securities, promptly upon request: (i) a written statement by the Company that
it has complied with the reporting requirements of Rule 144, the Securities Act
and the Exchange Act; (ii) a copy of the most recent annual or quarterly report
of the Company and such other reports and documents so filed by the Company; and
(iii) such other information as may be reasonably requested to permit the
Investor to sell such securities pursuant to Rule 144 without registration and
without any limitations or restrictions.

 

10

--------------------------------------------------------------------------------




9.            Amendment of Registration Rights. Provisions of this Agreement may
be amended and the observance thereof may be waived (either generally or in a
particular instance and either retroactively or prospectively), only by a
written agreement between the Company and the Investor. Any amendment or waiver
effected in accordance with this Section 9 shall be binding upon the Investor
and the Company.

 

10.          Miscellaneous.

 

(a)          Record Owner. A Person is deemed to be a holder of Registrable
Securities whenever such Person owns or is deemed to own of record such
Registrable Securities. If the Company receives conflicting instructions,
notices or elections from two or more Persons with respect to the same
Registrable Securities, the Company shall act upon the basis of instructions,
notice or election received from the registered owner of such Registrable
Securities.

 

(b)          Further Assurances. The Company hereby covenants and agrees to
execute and deliver any additional documents necessary or desirable, in the
reasonable opinion of Investor, or their respective legal counsel, to carry out
the intent of this Agreement or enforce its terms, and to otherwise allow
Investor to dispose of or re-sell all Registrable Securities, and any other
shares of the Company’s Common Stock that may be owned by the Investor, whether
or not same are Registrable Securities, including, without limitation,
delivering, or causing the Company’s counsel to deliver, any opinions required
to remove restrictive legends or to sell any such Registrable Securities or
other shares, either pursuant to an effective Registration Statement hereunder,
or pursuant to Rule 144, or otherwise.

 

(c)          Notices. All notices of request, demand and other communications
hereunder shall be addressed to the parties as follows:

           

  If to the Company:   Growlife, Inc.       500 Union Street, Suite 810      
Seattle, WA 98101       Attn: Marco Hegyi       E-Mail:  mhegyi@growlifeinc.com
          With a copy to:   Horwitz + Armstrong, LLP   (which shall not
constitute notice)   26475 Rancho Parkway South       Lake Forest, CA 92630    
  Attn: John Armstrong, Esq.       E-mail: jarmstrong@horwitzarmstrong.com      
    If to the Investor:   TCA Global Credit Master Fund, LP       3960 Howard
Hughes Parkway, Suite 500

 

11

--------------------------------------------------------------------------------




      Las Vegas, NV 89169       Attn: Mr. Robert Press      
E-Mail:  bpress@tcaglobalfund.com           With a copy to:   Lucosky Brookman
LLP   (which shall not constitute notice)   101 Wood Avenue South, 5th Floor    
  Woodbridge, NJ 08830       Attn: Seth Brookman, Esq.       E-Mail:
sbrookman@lucbro.com



 

unless the address is changed by the party by like notice given to the other
parties. Notice shall be in writing and shall be deemed received: (i) if mailed
by certified mail, return receipt requested, postage prepaid and properly
addressed to the address above, then three (3) business days after deposit of
same in a regularly maintained U.S. Mail receptacle; or (ii) if mailed by
Federal Express, UPS or other nationally recognized overnight courier service,
next business morning delivery, then one (1) business day after deposit of same
in a regularly maintained receptacle of such overnight courier; or (iii) if hand
delivered, then upon hand delivery thereof to the address indicated on or prior
to 5:00 p.m., EST, on a business day. Any notice hand delivered after 5:00 p.m.,
EST, shall be deemed delivered on the following business day. Notwithstanding
the foregoing, notice, requests or demands or other communications referred to
in this Agreement may be sent by facsimile, e-mail, or other method of delivery,
but shall be deemed to have been delivered only when the sending party has
confirmed (by reply e-mail or some other form of written confirmation from the
receiving party) that the notice has been received by the other party.

 

(d)          Entire Agreement. This Agreement, together with the CEF Agreement,
contains the entire understanding and agreement of the parties relating to the
subject matter hereof and supersedes all prior and/or contemporaneous
understandings and agreements of any kind and nature (whether written or oral)
among the parties with respect to such subject matter.

 

(e)          MANDATORY FORUM SELECTION. Any dispute arising under, relating to,
or in connection with the Agreement or related to any matter which is the
subject of or incidental to the Agreement (whether or not such claim is based
upon breach of contract or tort) shall be subject to the exclusive jurisdiction
and venue of the state and/or federal courts located in Broward County, Florida.
This provision is intended to be a “mandatory” forum selection clause and
governed by and interpreted consistent with Florida law.

 

(f)          Governing Law. Except in the case of the Mandatory Forum Selection
clause described above, the laws of the State of Nevada shall govern all issues
concerning the relative rights of the Company and the Investor under this
Agreement. All other questions concerning the

 

12

--------------------------------------------------------------------------------




construction, validity, enforcement and interpretation of this Agreement shall
be governed by the internal laws of the State of Nevada, without giving effect
to any choice of law or conflict of law provision or rule (whether of the State
of Nevada or any other jurisdiction) that would cause the application of the
laws of any jurisdiction other than the State of Nevada. Each party hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof to such
party at the address for such notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law. EACH PARTY HEREBY IRREVOCABLY
WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE
ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION HEREWITH OR ARISING OUT
OF THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY.

 

(g)          Severability. The parties agree that if any provision of this
Agreement be held to be invalid, illegal or unenforceable in any jurisdiction,
that holding shall be effective only to the extent of such invalidity, illegally
or unenforceability without invalidating or rendering illegal or unenforceable
the remaining provisions hereof, and any such invalidity, illegally or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction. It is the intent of the
parties that this Agreement be fully enforced to the fullest extent permitted by
applicable law.

 

(h)          Binding Effect; Assignment. This Agreement and the rights and
obligations hereunder may not be assigned or delegated by either party, without
the prior written consent of the other party. This Agreement shall be binding
upon and shall inure to the benefit of the parties hereto and their respective
successors and permitted assigns. This Agreement is intended for the benefit of
the parties hereto and their respective permitted successors and assigns, and is
not for the benefit of, nor may any provision hereof be enforced by, any other
Person.

 

(i)          Headings. The section headings contained in this Agreement are
inserted for reference purposes only and shall not affect in any way the
meaning, construction or interpretation of this Agreement. Any reference to the
masculine, feminine, or neuter gender shall be a reference to such other gender
as is appropriate. References to the singular shall include the plural and vice
versa.

 

(j)          Waiver. A waiver of any breach or violation of any term, provision
or covenant contained herein shall not be deemed a continuing waiver, or a
waiver of any future or past breach or violation, or a waiver of any other term,
provision or covenant of this Agreement. Any such waiver shall only be valid if
it is writing and signed by the party granting such waiver.

 

13

--------------------------------------------------------------------------------




(k)          Joint Preparation. The preparation of this Agreement has been a
joint effort of the parties and the resulting documents shall not, solely as a
matter of judicial construction, be construed more severely against one of the
parties than the other.

 

(l)          Counterparts and Execution. This Agreement may be executed in one
or more counterparts, all of which taken together shall be deemed and considered
one and the same Agreement, and same shall become effective when counterparts
have been signed by each party and each party has delivered its signed
counterpart to the other party. In the event that any signature is delivered by
facsimile transmission or by e-mail delivery of a “.pdf” format file or other
similar format file, such signature shall be deemed an original for all purposes
and shall create a valid and binding obligation of the party executing same with
the same force and effect as if such facsimile or “.pdf” signature page was an
original thereof.

 

[signature pages follows]

 

14

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this Agreement effective
the day and year first above written. 

          COMPANY:             GROWLIFE, INC.             By:        Name: Marco
Hegyi     Title: President  

 

STATE OF ________________ )   ) SS. COUNTY OF ______________ )

 

The undersigned, a Notary Public in and for the said County, in the State
aforesaid, DO HEREBY CERTIFY that Marco Hegyi, President of Growlife, Inc., a
Delaware corporation, who is personally known to me to be the same person whose
name is subscribed to the foregoing, appeared before me this day in person and
acknowledged that he/she signed and delivered the said instrument as his/her own
free and voluntary act and as the free and voluntary act of said corporation,
for the uses and purposes therein set forth.

 

GIVEN under my hand and notarial seal this _____ day of ________________,
20____.

 

        Notary Public           My Commission Expires:        

 

15

--------------------------------------------------------------------------------




          INVESTOR:             TCA GLOBAL CREDIT MASTER FUND, LP            
By: TCA Global Credit Fund GP, Ltd.,     its general partner             By:    
  Name: Robert Press     Title: Director  

 

16

--------------------------------------------------------------------------------




EXHIBIT “A” 

 

FORM OF NOTICE OF EFFECTIVENESS

 

OF REGISTRATION STATEMENT

 

Attention: TCA Global Credit Master Fund, LP

 

Re: GrowLife, Inc.

 

Ladies and Gentlemen:

 

We are counsel to GrowLife, Inc. (the “Company”), and have represented the
Company in connection with that certain Committed Equity Facility Agreement (the
“CEF Agreement”) entered into by and between the Company and TCA Global Credit
Master Fund, LP (the “Investor”), pursuant to which the Company issued, or
proposes to issue, to the Investor shares of its Common Stock, $0.0001 par value
per share (the “Common Stock”). Pursuant to the CEF Agreement, the Company also
has entered into a Registration Rights Agreement with the Investor (the
“Registration Rights Agreement”) pursuant to which the Company agreed, among
other things, to register the Registrable Securities (as defined in the
Registration Rights Agreement) under the Securities Act of 1933, as amended (the
“Securities Act”). In connection with the Company’s obligations under the
Registration Rights Agreement, on __________________, the Company filed a
Registration Statement on Form ______ (File No. 333-_______) (the “Registration
Statement”) with the Securities and Exchange Commission (the “SEC”) relating to
the Registrable Securities which names the Investor as a selling stockholder
thereunder.

 

In connection with the foregoing, we advise you that a member of the SEC’s staff
has advised us by telephone that the SEC has entered an order declaring the
Registration Statement effective under the Securities Act at [ENTER TIME OF
EFFECTIVENESS] on [ENTER DATE OF EFFECTIVENESS] and we have no knowledge, after
telephonic inquiry of a member of the SEC’s staff, that any stop order
suspending its effectiveness has been issued or that any proceedings for that
purpose are pending before, or threatened by, the SEC and the Registrable
Securities are available for resale under the Securities Act pursuant to the
Registration Statement.

 

  Very truly yours,       By:

 

17

--------------------------------------------------------------------------------